Citation Nr: 1726081	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-23 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

3.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969, to include service in the Republic of Vietnam from May 1968 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from July 2011 and August 2011 rating decisions. 

In July 2011, the RO denied the Veteran's claim for service connection for a skin disability.  In August 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2012.  In January 2015, the RO issued a supplemental statement of the case (SSOC), continuing the denial of this claim.

The July 2011 rating decision also denied the Veteran's claim for service connection for erectile dysfunction, to include as due to service-connected ischemic heart disease (IHD).  In August 2011, the Veteran filed an NOD and expanded the scope of his erectile dysfunction claim to include consideration of secondary service connection due to service-connected diabetes mellitus (diabetes).  In December 2011, the RO denied service connection for erectile dysfunction, to include as due to diabetes.  In February 2012, the Veteran filed a NOD.  In June 2012, the RO issued an SOC denying service connection for erectile dysfunction, including as due to IHD and diabetes.  In August 2012, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), and the RO issued an SSOC in January 2015, continuing the denial of these claims.  For the sake of efficiency, the Board has combined the separately adjudicated direct and secondary service connection claims for erectile dysfunction as a single issue (as reflected in the June 2012 SOC).

In December 2011, the RO awarded service connection and assigned an initial, 20 percent rating for type II diabetes mellitus, effective August 8, 2011.  In February 2012, the Veteran filed an NOD as to the initial rating assigned.  A SOC was issued in June 2012.  The Board notes that no timely substantive appeal on this matter has been filed.  Nonetheless, given various administrative actions which may have led the Veteran to believe that the matter of a higher initial rating for diabetes was on appeal-to include issuance of the January 2015 SSOC addressing the matter-the Board finds that the filing of a timely substantive appeal with respect to this claim has, effectively, been waived.  See, e.g., Percy v. Shinseki, 23 Vet. App. 37 (2009).

In August 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript of that hearing is of record.

As the Veteran disagreed with the initial rating assigned following the award of service connection for diabetes, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999)(distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In September 2015, the Veteran submitted additional evidence, along with a written waiver of initial consideration of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2016).

In November 2015, the Board, inter alia, remanded the claims on appeal listed on the title page, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the evidence.  After accomplishing further action, the AMC continued to deny the service connection claims for a skin disability and erectile dysfunction, as well as a rating in excess of 20 percent for diabetes mellitus (as reflected in a November 2016 supplemental SOC (SSOC)) and returned those matters to the Board for further consideration. 

In the November 2015 remand, the Board also remanded the Veteran's claim for an initial rating in excess of 30 percent for PTSD  for an issuance of a SOC.  An SOC was issued in May 2016; however, as the Veteran did not timely file a substantive appeal to perfect an appeal as to that matter, this issue is not before the Board. 

In February 2017, the Executive in Charge and Interim Vice Chairman advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the matters on appeal are, again, being remanded to the AOJ. VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

With respect to the skin disability claim, the Veteran claims that his skin disability is due to his Vietnam military service, to include as due to herbicide exposure.  Specifically, he asserts that he has had a rash in and since service.  

In November 2015, the Board remanded the claim to, among other things, arrange for a VA examination to obtain information as to the nature and etiology of the Veteran's skin disability, to include an opinion as to whether the Veteran's skin disability is related to his presumed herbicide exposure.  The examiner was requested to specifically consider and discuss the Veteran's assertions that his skin symptoms have persisted since service , as well as letters from 1968 indicating that the Veteran had a skin rash in service.

In October 2016, the Veteran was afforded a skin diseases examination.  The examiner diagnosed melanoma and Groover's rash.  The examiner provided a negative nexus opinion as to the Veteran's skin disabilities and his military service.  The examiner reasoned that the Veteran's diagnosed skin disabilities are "not covered under the [agent orange] guidelines."  Moreover, the examiner stated that the Veteran's in-service skin rash was caused by the "insect bites as reported by [the V]eteran," and the Veteran's current skin rash is in a different location than his in-service skin rash. 

Subsequently, in the May 2017 Appellate' s Brief, the Veteran's representative argued that the October 2016 VA examiner's rationale for his negative nexus opinion is flawed.  The Veteran's representative indicated that one reason why the opinion is flawed is because the examiner relied on the Veteran's reported history that his in-service skin rash was related to insect bites.  The Veteran's representative indicated the Veteran did not have any medical training that would afford him the competence to provide a medical diagnosis at the time of his military service; thus, the examiner should have not relied on the Veteran's in-service self-diagnosis of an insect bite as a basis for the negative nexus opinion.  

Furthermore, the Veteran's representative argued that Groover's rash is one that can reappear on different parts of the body that manifests over the years.  The Board notes that while the Veteran's representative lacks expertise to opine on medical matters, if his statement that Grover's rash can reappear on different parts of the body is accurate, then it undermines the October 2016 examiner's opinion that the current Groover's rash is not related to the in-service rash because of the fact that the two manifested on different parts of the Veteran's body.

Additionally, the Veteran's representative indicated that, although the October 2016 examiner concluded the Veteran's skin disabilities are not listed under the Agent Orange guidelines, the Veteran is not precluded from establishing service connection for these disabilities based on the theory that they were actually caused by Agent Orange exposure.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Cf Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).  Furthermore, the Veteran's representative provided a study that shows an association between melanoma and herbicide exposure. 

Given the above, the Board finds that a remand of this matter is needed to obtain an addendum opinion clarifying the nature and etiology of the Veteran's skin disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination or obtain an opinion when developing a claim, it must provide or obtain one that is adequate for the determination being made).  

With respect to erectile dysfunction, during the course of this claim, the Veteran has asserted that his erectile dysfunction is due to his service-connected ischemic heart disease and/or type II diabetes mellitus, to include prescribed medications therefor.    

In an October 2016 VA examination report, the examiner provider a negative nexus opinion between the Veteran's erectile dysfunction and service-connected ischemic heart disease and/or type II diabetes mellitus, to include prescribed medications.
Subsequently, the Veteran asserted that his erectile dysfunction is due to his service-connected PTSD, to include his prescribed medication.  

Therefore, to ensure that all applicable theories of entitlement are addressed (see Schroeder v. West, 212 F.3d 1265, 1271 (Fed.Cir.2000)), an addendum opinion is needed.

With respect to the claim for higher rating for diabetes mellitus, pursuant to the November 2015 Board remand, the Veteran was afforded a VA examination in October 2016 to assess the current severity of his diabetes mellitus.  The October 2016 found that the Veteran had no complications due to his diabetes mellitus.  However, a May 2014 VA treatment record and October 2014 private treatment record shows that the Veteran underwent diabetic foot examinations.  The treatment providers identified an ulceration forefoot first metatarsal and a diabetic ulcer of the foot.  Therefore, the Board finds that upon remand, an addendum opinion is necessary to address whether the Veteran's ulceration forefoot first metatarsal and diabetic ulcer of the foot is medically related to his service-connected diabetes mellitus. 

Prior to accomplishing actions responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records, to include records of VA evaluation and/or treatment of the Veteran dated since October 2016.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  


Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since October 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available record and/or responses from each contacted entity are associated with the claims file, arrange to obtain from the October 2016 VA examiner  an addendum opinion regarding the Veteran's skin disabilities.

If that individual is no employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion, based on review of the claims file from an appropriate physician (if possible). Only arrange for the Veteran to undergo further examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion.  

The entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

With respect to diagnosed Groover's rash and melanoma, for each, the physician should provide an opinion, based on sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically related to his military service, to include presumed exposure to herbicides during Vietnam service.

In providing the requested opinion, the physician is advised that the Veteran is competent to report when a skin disability began and resolved but is advised that the Veteran is not competent to provide a diagnosis or the etiology of a diagnosis(such as an insect bite). 

The physician is also requested to provide an opinion as to whether any current Grover's rash is a continuation of that which was noted in service or is separate and distinct condition.

With regard to herbicide exposure, the physician should consider whether such a relationship exists in this case, regardless of VA's general determination that there is insufficient evidence of an association to warrant a presumption of service connection for a skin disability for all veterans exposed to Agent Orange.

In addressing the above, the examiner must consider and discuss all medical and other objective evidence, to include submitted evidence indicating a relationship between melanoma and herbicide exposure.  See Brief of the Veteran's Representative, dated in May 2017. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  After all available record and/or responses from each contacted entity are associated with the claims file, arrange to obtain from the October 2016 VA erectile dysfunction examiner an addendum opinion.

If that individual is no employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain from an appropriate physician an addendum opinion, based on review of the claims file (if possible).   Only arrange for the Veteran to undergo further examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

With respect to the diagnosed erectile dysfunction, the physician is to provide an opinion as to whether it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's erectile dysfunction (a) was caused or (b) is or has been aggravated (worsened beyond natural progression) by his service-connected PTSD-to include any medications taken therefor.

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.

Complete, clearly-stated rationale for the conclusions reached must be provided.

6.  After all available record and/or responses from each contacted entity are associated with the claims file, arrange to obtain from the October 2016 VA diabetes mellitus examiner an addendum opinion.  

If that individual is no employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain from an appropriate physician an addendum opinion based on review of the claims file (if possible).  Only arrange for the Veteran to undergo further examination, by an appropriate medical professional, if deemed necessary in the judgment of the physician designated to provide the addendum opinion.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

The characteristics and severity of diabetes mellitus and all associated complications of diabetes mellitus must be adequately described in the record.

The physician should specifically address whether the Veteran's ulceration forefoot first metatarsal and diabetic wounds of the foot that are noted in his May 2014 VA treatment record and May 2014 private treatment record is medically related to his service-connected diabetes mellitus.

Complete, clearly-stated rationale for the conclusions reached must be provided. 

7.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall, supra.  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal, in light of  all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority (to include, with respect to the claim for a higher initial rating, consideration of whether staged rating of the disability is appropriate).

9.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (6) (2016).


